   8:21-cv-00134-RGK-PRSE Doc # 7 Filed: 04/13/21 Page 1 of 3 - Page ID # 31




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ANTHONY P. PURDY,

                     Plaintiff,                                8:21CV134

       vs.
                                                   MEMORANDUM AND ORDER
COMMUNITY CORRECTION, those
known and unknown; CORRECTIONAL
CARE ASSOCIATION, those known and
unknown; NEBRASKA DEPARTMENT
OF     CORRECTION,          DIRECTOR
FRAKES SCOTT, those known and
unknown; TODD WASNER, Warden,
those known and unknown; BUSBOOM,
Deputy, those known and unknown;
KRUSHONK, Major, those known and
unknown; SHERMAN, Captain, those
known     and     unknown;   ATHENA
SHERMAN, those known and unknown;
TALLANT, Unit Manager, those known
and unknown; CASE WORKER PARKER,
those known and unknown; SARA ALLEN,
those     known       and     unknown;
KASSELMAN, Dr. Medical Director, those
known and unknown;         STATE OF
NEBRASKA, those known and unknown;
TECUMSEH,          STATE       PRISON
FACILITY, those known and unknown; and
DAMM, Dr., those known and unknown;

                     Defendants.


       This matter is before the court on Plaintiff’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”). (Filing 2.) The court has received a certified copy of Plaintiff’s
trust account information. (Filing 6.) Plaintiff is permitted to proceed IFP.
   8:21-cv-00134-RGK-PRSE Doc # 7 Filed: 04/13/21 Page 2 of 3 - Page ID # 32




        Prisoner plaintiffs are required to pay the full amount of the court’s $350.00
filing fee by making monthly payments to the court, even if the prisoner is proceeding
IFP. 28 U.S.C. § 1915(b). The Prison Litigation Reform Act “makes prisoners
responsible for their filing fees the moment the prisoner brings a civil action or files an
appeal.” In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997); Jackson v. N.P. Dodge
Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

        Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff must pay an initial partial filing fee
in the amount of 20 percent of the greater of Plaintiff’s average monthly account balance
or average monthly deposits for the six months preceding the filing of the Complaint.
Here, the court finds the initial partial filing fee is $.12, based on an average monthly
account balance of $.63. Plaintiff must pay this initial partial filing fee within 30 days
or his case will be subject to dismissal. Plaintiff may request an extension of time if one
is needed.

       In addition to the initial partial filing fee, Plaintiff must “make monthly payments
of 20 percent of the preceding month’s income credited to the prisoner’s account.” 28
U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s institution to collect
the additional monthly payments and forward them to the court as follows:

       After payment of the initial partial filing fee, the prisoner shall be required
       to make monthly payments of 20 percent of the preceding month’s income
       credited to the prisoner’s account. The agency having custody of the
       prisoner shall forward payments from the prisoner’s account to the clerk
       of the court each time the amount in the account exceeds $10 until the
       filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing fee,
Plaintiff’s institution must collect the remaining installments of the filing fee and
forward the payments to the court.

       Plaintiff is advised he will remain responsible for the entire filing fee, as long as
he is a prisoner, even if the case is dismissed at some later time. See In re Tyler, 110
F.3d at 529-30; Jackson, 173 F. Supp. 2d at 951.

                                             2
   8:21-cv-00134-RGK-PRSE Doc # 7 Filed: 04/13/21 Page 3 of 3 - Page ID # 33




       IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed IFP (Filing 2) is granted.

       2.     Plaintiff must pay an initial partial filing fee of $.12 within 30 days, unless
the court extends the time in which he has to pay in response to a written motion.

       3.    After payment of the initial partial filing fee, Plaintiff’s institution must
collect the additional monthly payments in the manner set forth in 28 U.S.C. §
1915(b)(2), quoted above, and forward those payments to the court.

       4.      The clerk’s office is directed to send a copy of this order to the appropriate
official at Plaintiff’s institution.

       5.     The clerk’s office is directed to set a pro se case management deadline in
this case using the following text: May 13, 2021: initial partial filing fee payment due.

       6.     Plaintiff is advised that, following payment of the initial partial filing fee,
the next step in Plaintiff’s case will be for the court to conduct an initial review of
Plaintiff’s claims to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal course of
business.

       Dated this 13th day of April, 2021.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge




                                             3
